         Case 1:18-cv-01138-LAK-SLC Document 79 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NATANYA ABERRA,

                                Plaintiff,

         against
                                                      CIVIL ACTION NO.: 18 Civ. 1138 (LAK) (SLC)
CITY OF NEW YORK et al.,
                                                                        ORDER
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Based on Plaintiff’s representation in his letter at ECF No. 76 that his military unit was

activated in response to the COVID-19 health crisis, and his communication to the Court that he

has just been relieved of that duty, the Court extends his time to file a response to Defendants’

motion by an additional two weeks. Plaintiff must submit his reply by May 28, 2020.



Dated:             New York, New York
                   May 14, 2020

                                                             SO ORDERED




Mailed by Chambers To:          Natanya Aberra
                                2075 3rd Ave., Apt. 6-C
                                New York, NY 10029
